DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.     
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 14 through 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “is configured to be disposed on a heat spreader of a printed circuit board” and “configured to electrically connect “in lines 19 through 21.
The claim is unclear whether the circuit board and leads are present or if the leads are configured such to enable subsequent attachment to a circuit board that will be provided later. 
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 6, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi (US D491899) in view of Norfidathul (US 2008/0170391) in view of Lee (US 2006/0043401) in view of Kamada (US 2003/0168720).
Regarding claim 6.
Yagi teaches a lead frame optical device the casing including lead receiving indentations in the peripheral sides of the casing, each lead receiving indentation configured to provide a variable width gap between a given lead and a respective surface portion of the casing (fig 2-7).

    PNG
    media_image1.png
    510
    944
    media_image1.png
    Greyscale

Yagi does not teach a transmissive fill material.
 Norfidathul teaches a lead-frame optical device, comprising: a lead frame (70) with a plurality of leads (61-64) (fig 4); and a casing (81,82) formed around the lead frame (fig 6), the casing comprising a first main surface, a second main surface opposing the first main surface, and peripheral sides extending between the first main surface and the second main surface, a reflective insert (83) attached along a wall of the first cavity (paragraph 23) three LED chips (71-73) mounted in the first cavity (83) of the casing (81,82); the casing including a light transmissive fill material disposed in the first cavity and covering the three LED chips (paragraph 24), the casing including lead receiving indentations in the peripheral sides of the casing (fig 4-6) (paragraph 20-24). 

    PNG
    media_image2.png
    671
    853
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the device for the structure to comprise a fill material in order to protect the LED devices and diffuse the emitted light.
Yagi in view of Norfidithul does not teach a cavity having a rectangular footprint in a central portion of the lower surface.
 Lee teaches a lead-frame optical device, comprising: a lead frame with a plurality of leads (314,316) and an integral thermally conductive body (414a), the thermally conductive body comprising a first surface and a second surface opposite the first surface (fig 12-14) (paragraph 84-89); and a casing (402) formed around the lead frame (314,316), the casing comprising a first 
 It would have been obvious to one of ordinary skill in the art for the lead to comprise an integral thermally conductive body having a rectangular footprint extending through a cavity in the casing in order to maximize the cross section of available for guide heat from the package thereby improving the performance of mounted light emitting devices (Lee paragraph 13) 
 Yagi in view of Norfididathul in view of Lee does not teach the casing is black.
Kamada teaches making the casing (104) of a light emitting device of a black material (paragraph 64).
It would have been obvious to one of ordinary skill in the art to make the casing of a black material in order toad a light blocking effect.
  Regarding claim 7.
Norfidathul teaches the casing including multiple projecting portions thereof disposed between the lead receiving indentations (fig 6).
Regarding claim 8.
Norfidathul teaches the three LED chips comprise a red LED, a green LED, and a blue LED (paragraph 21).
   Claims 9 and 11 through 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi (US D491899) in view of Norfidathul (US 2008/0170391) Lee (US 2006/0043401) in view of in view of Asakawa (US D517025)
 Regarding claim 9.
Yagi teaches a lead frame optical device the casing including lead receiving indentations in the peripheral sides of the casing, each lead receiving indentation configured to provide a variable width gap between a given lead and a respective surface portion of the casing.
Yagi does not teach a transmissive fill material.
 Norfidathul teaches a display comprising plural lead frame optical devices, each of the lead frame optical devices comprising: a lead frame (70) with a plurality of leads (61-64) each of said leads having a same thickness; a casing (81,82) formed around the lead frame (70) (fig 4,6), the casing (81,82) comprising a first main surface, a second main surface opposing the first main surface, and peripheral sides extending between the first main surface and the 
Yagi in view of Norfidithul does not teach a cavity having a rectangular footprint in a central portion of the lower surface.
Lee teaches providing a lead frame with a plurality of leads (316,314) and a thermally conductive body (314a); and a casing (302) formed around the lead frame and a thermally conductive body (314a), a second main surface opposing the first main surface, and peripheral sides extending between the first main surface and the second main surface, the casing comprising a first cavity with a reflective surface (306) and extending into the casing from a first opening in the first main surface and  a  second cavity  extending into the casing from a second opening in the second main surface, the second cavity having a width greater than a thickness of one of the leads and a rectangular footprint at said second main surface, a central portion of said second main surface around said second 
It would have been obvious to one of ordinary skill in the art to provide a cavity in the lower surface of a casing in order to provide a space for a heat radiating member that will improve heat extraction from the light emitting device thereby improving the durability and efficiency of light generation
Yagi in view of Norfidithul in view of Lee does not teach the LEDs are arranged linearly.
Asakawa teaches arranging three LEDs linear on a central lead supporting portion.
It would have been obvious to one of ordinary skill in the art to arrange the LEDs in a line because there are only a limited number of ways to arrange three points on a plane and it would therefore have been obvious to try the known arrangement of a line to yield the predictable result of the LEDs emitting light from the device. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385
 Yagi in view of Norfidathul in view of Lee in view of Asakawa does not teach a plurality of leadframe devices.
It would have been obvious to provide a plurality of devices in order to increase light output. In reHarza,
Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
   Regarding claim 11.
Norfidathul teaches the casing including multiple projecting portions thereof disposed between the lead receiving indentations (fig 5,6).
Regarding claim 12.
Norfidathul teaches the plurality of leads (61-64) being J-shaped (fig 4,6).
Regarding claim 13.
Norfidathul teaches the plurality of leads (61-64) being bent along surfaces of the lead receiving indentations of the casing (81,82) (fig 6).  
Claims 14 through 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi (US D491899) in view of Norfidathul (US 2008/0170391) in view of Asakawa (US D517025) ) in view of Lee (US 2006/0043401)
Regarding claim 14. 
Yagi teaches a lead frame optical device the casing including lead receiving indentations in the peripheral sides of the casing, each lead receiving indentation configured to provide a variable width gap between a given lead and a respective surface portion of the casing.
Yagi does not teach a first cavity with a reflective surface.
Norfidathul teaches a optical illumination system, comprising: a casing (81,82) molded around a lead frame (70), the lead frame having a plurality of electrically conductive leads (61-64), the casing having a first cavity (83), the first cavity of the casing having a reflective surface (fig 4-6) (paragraph 20-24); three LED chips (71-73) mounted in a configuration in the first cavity of the casing and electrically connected to the plurality of electrically conductive leads (fig 4,5) (paragraph 21); the casing including a first main surface, an opposed second main surface, and peripheral sides extending between the first main surface and the second main surface, the first cavity of the casing being formed in the first main surface, the casing including lead receiving indentations in the peripheral sides (fig 6).
It would have been obvious to one of ordinary skill in the art to provide the LEDs in a reflective cavity in order to improve light extraction and directionality
 Yagi in view of Norfidithul do not teach that the LEDs are in a linear configuration.
Asakawa teaches arranging three LEDs linear on a central lead supporting portion.
It would have been obvious to one of ordinary skill in the art to arrange the LEDs in a line because there are only a limited number of ways to arrange three points on a plane and it would therefore have been obvious to try the known arrangement of a line to yield the predictable result of the LEDs emitting light from the device. KSR Int'l Co. v. Teleflex Inc.,
Yagi in view of Norfidithul in view of Asakawa does not teach a cavity in the second surface having a rectangular footprint. 
 Lee teaches providing a lead frame with a plurality of leads (314,316); and a casing (302) and formed around the lead frame comprising at least one vertical side surface, the casing comprising a first main surface, the casing comprising a first main surface, a second main surface opposing the first main surface, and peripheral sides extending between the first main surface and the second main surface, the casing comprising a first cavity with a reflective surface (306) and extending into the casing from a first opening in the first main surface and  a  second cavity  extending into the casing from a second opening in the second main surface, the second cavity having a width greater than a thickness of one of the leads and a rectangular footprint at said second main surface, a central portion of said second main surface around said second cavity being flush with outwardly facing surfaces of said plurality of leadswherein the thermally conductive body (314a) extends into the second cavity such that the at least one vertical side surface of the thermally conductive body abuts an interior surface of the casing in the second cavity along the entire length of the thermally conductive body (fig 13) (fig 12-14) (paragraph 88-91).Wherein the thermally conductive body is configured to be disposed on a heat spreader of a printed circuit board, and the heat spreader is laterally separated from traces of the printed circuit board that are configured to electrically connect with the plurality of electrically conductive leads (paragraph 81) (fig 10) It would have been obvious to one of ordinary skill in the art to provide a cavity in the lower surface of a casing in order to provide a space for a heat radiating member that 
 Regarding claim 15.
 Yagi teaches J shaped leads (fig 4,7)
 Norfidathul teaches the plurality of leads (61-64) being J-shaped (fig 4,6).
Regarding claim 16.
Norfidathul teaches a light transmissive fill material filling the first cavity and covering the three LED chips (71-73) (paragraph 22-24). 
   Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi (US D491899) in view of Norfidathul (US 2008/0170391) in view of Asakawa (US D517025) ) in view of Lee (US 2006/0043401) as applied to claim 14 and further in view of Chikagawa (US 7161190)
 Regarding claim 17.
Yagi in view of Norfidathul in view of Asakawa in view of Lee teaches elements of the claimed invention above. 
Yagi in view of Norfidathul in view of Asakawa in view of Lee does not teach an array.
Chikugawa teaches plural additional casings each including three LED chips mounted therein, the casing and the additional casings being arranged in an array in a display (fig 5) (column 8 lines 40-60).
It would have obvious to one of ordinary skill in the art to prvide a plurality of devices to increase the amount of light output. In reHarza, 274 F.2d 669, 124 USPQ .
 Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norfidathul (US 2008/0170391) in view of Asakawa (US D517025) in view of Lee (US 2006/0043401) in view of Kamada (US 2003/0168720)
Regarding claim 18.
Norfidithul teaches a lead-frame optical device, comprising: a lead frame (70) with a plurality of leads (61-64); and a casing (81,82) formed around the lead frame (70), the casing comprising a first main surface, a second main surface opposing the first main surface, and peripheral sides extending between the first main surface and the second main surface (fig 4-6) (paragraph 20-24). The casing comprising a first cavity (83) with a reflective surface and extending into the casing from a first opening in the first main surface, a reflective insert (83) attached along a wall of the first cavity (paragraph 23)and three LED chips (71-73) mounted in a configuration in the first cavity of the casing; the casing including a light transmissive fill material disposed in the first cavity and covering the three LED chips (paragraph 23-24), the casing including lead receiving indentations in the peripheral sides of the casing (fig 6),and a light absorbing material that is provided within the light transmissive fill material (paragraph 24)
Norfidithul does not teach the LEDs are in a linear formation
 Asakawa teaches arranging three LEDs linear on a central lead supporting portion.
It would have been obvious to one of ordinary skill in the art to arrange the LEDs in a line because there are only a limited number of ways to arrange three points on a plane and it would therefore have been obvious to try the known arrangement of a line to yield the predictable result of the LEDs emitting light from the device. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385
Norfidithul in view of Asakawa does not teach a cavity in the second surface having a rectangular footprint. 
 Lee teaches providing a lead frame with a plurality of leads (314,316)and an integral thermally conductive body (314a), the thermally conductive body comprising a first sirface, a second surface opposite the first surface, and at least one vertical side surface running between said first and second surfaces (fig 12,13); and a casing (3) formed around the lead frame, the casing comprising a first main surface, a second main surface opposing the first main surface, and peripheral sides extending between the first main surface and the second main surface, the casing comprising a first cavity with a reflective surface (306) and extending into the casing from a first opening in the first main surface and  a  second cavity  extending into the casing from a second opening in the second main surface, the second cavity having a width greater than a thickness of one of the leads and a rectangular footprint at said second main surface, a central portion of said second main surface around said second cavity being flush with outwardly facing surfaces of said plurality of leads the thermally conductive body (314a) extending into the second cavity such that the at least one vertical side surface abuts an interior surface of the casing along the entire length of the thermally conductive body (314a) and such that the second surface of the 
 It would have been obvious to one of ordinary skill in the art to provide a cavity in the lower surface of a casing in order to provide a space for a heat radiating member that will improve heat extraction from the light emitting device thereby improving the durability and efficiency of light generation. 
  Norfidithul in view of Asakawa in view of Lee does not teach the casing is black.
Kamada teaches making the casing (104) of a light emitting device of a black material (paragraph 64).
It would have been obvious to one of ordinary skill in the art to make the casing of a black material in order toad a light blocking effect.
Regarding claim 19.
Lee teaches the second cavity having a thickness greater than a thickness of one of the leads (314,316) (fig 12-14). 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of  references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach a reflective insert that is attached in the manner required by the claim.
The applicant will note the prior art teaches a reflective insert attached along a wall of the cavity. See rejection above and accompanying prior art.
Further, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and related case law cited therein which make it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington. 411 F2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir 1935).
Note that Applicant bears the burden of proof in such cases as the above case law makes clear.
The applicant is claim the presence of the reflective insert not the manner by which the reflective insert is attached to the cavity wall. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817